Citation Nr: 1110792	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, prior to August 27, 2007.

2.  Entitlement to a rating greater than 20 percent for residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, as of December 1, 2007.

3.  Entitlement to an initial rating greater than 10 percent for right lower extremity radiculopathy, prior to August 25, 2009.

4.  Entitlement to a rating greater than 20 percent for right lower extremity radiculopathy to 20 percent, as of August 25, 2009.

5.  Entitlement to an initial rating greater than 10 percent for left lower extremity radiculopathy.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to February 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, and assigned a 10 percent rating, effective February 11, 2007.  

In December 2007, the RO issued a rating decision granting a temporary total rating, effective from August 27, 2007, to December 1, 2007, based on the need for convalescence due to surgery.  In March 2008, the RO issued a decision increasing the Veteran's disability rating to 20 percent, effective December 1, 2007, and assigning a 10 percent disability rating for right lower extremity radiculopathy, effective December 1, 2007.  In January 2009, the RO denied the Veteran's claim for entitlement to a TDIU.  In August 2010, the RO issued a rating decision increasing the Veteran's disability rating for right lower extremity radiculopathy to 20 percent, effective August 25, 2009, and assigning a 10 percent disability rating for left lower extremity radiculopathy, effective September 28, 2009.  In November 2010, the RO issued a rating decision granting a temporary total disability rating from August 3, 2010, to December 1, 2010, based on the need for convalescence due to surgery. 

The Board notes that the RO found that the Veteran did not file a timely Notice of Disagreement (NOD) with regard to the issue of his rating for radiculopathy and treated his August 2009 NOD as a new claim for an increased rating.  However, the Board finds that the Veteran's disability rating for radiculopathy of the lower extremities arose out of the claim for entitlement to a higher rating for residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, which is currently before Board.  As such, the issues of entitlement to a higher initial rating for radiculopathy of the right and left lower extremity are before the Board as part of the Veteran's claim for a higher initial rating for his service-connected lower back disability.  Jones v. Shinseki, 23 Vet. App. 122, 125, quoting Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (holding that once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board, and only a subsequent Board decision can resolve an appeal that was initiated but not completed). 

The appellant was scheduled to appear at a hearing before a Veterans Law Judge in January 2011; however, he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the January 2011 hearing.  As such, the case will be processed as if the Veteran withdrew his request for a hearing.  38 C.F.R. § 20.704(d).

The issue of entitlement to a TDIU, raised as part of the claim for a higher rating for residuals of a herniated disc at L5-S1 with multiple decompressive surgeries, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 27, 2007, the Veteran's residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, were manifested by forward flexion limited to 65 degrees, a combined thoracolumbar range of motion of 215 degrees; there was no indication of muscle spasm or guarding causing an abnormal gait or spinal contour or incapacitating episodes lasting one week or more.  

2.  As of December 1, 2007, the Veteran's residuals of a herniated disc at L5-S1, with multiple decompressive surgeries are manifested by his inability to demonstrate his thoracolumbar range of motion without pain and irritation and significant functional limitations in relation to his occupation and activities of daily life; he does not suffer from ankylosis of the thoracolumbar spine or incapacitating episodes lasting one week or more.

3.  As of February 11, 2007, and prior to December 22, 2007, the Veteran's right lower extremity radiculopathy was manifested by radiating pain, numbness, and  tingling.

4.  As of February 11, 2007, and prior to December 22, 2007, the Veteran's left lower extremity radiculopathy was manifested by radiating pain, numbness, and  tingling.

5.  As of December 22, 2007, the Veteran's right lower extremity radiculopathy is manifested by moderate symptoms, including decreased sensation, weakness, discomfort, guarded motion, pain, numbness, and tingling.

6.  As of December 22, 2007, the Veteran's left lower extremity radiculopathy is manifested by moderate symptoms, including decreased sensation, weakness, discomfort, guarded motion, pain, numbness, and tingling.

7.  As of October 23, 2010, the Veteran's surgical scars are manifested by peri-incisional tenderness within the midline and along the paraspinal muscles.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of greater than 10 percent for the Veteran's residuals of a herniated disc at L5-S1, with multiple decompressive surgeries have not been met, prior to August 27, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for a rating of 40 percent for the Veteran's residuals of a herniated disc at L5-S1, with multiple decompressive surgeries have been met, as of December 1, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5243 (2010).

3.  The criteria for a rating of 10 percent, and not higher, for service-connected right lower extremity radiculopathy have been met, as of February 11, 2007, and prior to December 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a rating of 10 percent, and not higher, for service-connected left lower extremity radiculopathy have been met, as of February 11, 2007, and prior to December 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

5.  The criteria for a rating of 20 percent, and not higher, for service-connected right lower extremity radiculopathy have been met, as of December 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

6.  The criteria for a rating of 20 percent, and not higher, for service-connected left lower extremity radiculopathy have been met, as of December 22, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2010).

7.  The criteria for 10 percent, and not higher, for service connected scars have been met, as of October 23, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10 (2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006), the U.S. Court of Appeals for Veterans Claims (Court), held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b) require VA to review the information and evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection for disability.  In Dingess, 19 Vet. App. at 490-91, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As such, section 5013(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled.  Therefore, as the notice that was provided in November 2006, before service connection was granted, was legally sufficient, VA's duty to notify in this case has been satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128, 136 (holding that where a service-connection claim has been substantiated, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream elements).  Furthermore, the November 2006 letter fulfilled the requirements of Dingess. 

Regarding the duty to assist, the RO has obtained the Veteran's private treatment records, VA treatment records, service treatment records, including all records requested by the Veteran, and provided him with VA examinations in January 2007, December 2007, October 2009, and October 2010.  The Board notes that the October 2010 VA examiner did not have access to the Veteran's claims folder, but the report shows that the examiner thoroughly reviewed the Veteran's medical history and the operative report that the Veteran brought to the appointment.  A comparison of the medical history provided to the evidence in the claims folder shows that the examination report is both throughout and accurate.  As such, the Board finds that the absence of record review has not detracted from the probative value of the opinion of the physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

Additionally, the Board notes that the October 2010 VA examination report refers to a surgical report of the Veteran's August 2010 surgery, and that this report is not present in the claims folder.  However, as the surgery and the report were fully described by the VA examiner and in statements provided by the Veteran, the Board finds that there is no prejudice to the Veteran in proceeding with the adjudication of his appeal. 

Lastly, in November 2010, the Board received new post-operative VA treatment records.  Specifically, the Board received a CT scan record noting possible post-operative changes.  Further work-up was recommended.  However, treatment records from December 2010, show that the recommendations upon further review consisted of physical therapy three times a week and further injections, which is consistent with the Veteran's past treatment regimen.  As such, the Board finds that the Veteran's condition has not materially changed since his post-operative October 2010 VA examination, and that, therefore, a it is not necessary to remand the appeal for an additional examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that VA's should provide a new examination when the evidence is too old for an adequate evaluation of the Veteran's current condition); see also VAOPGCPREC 11-95 (1995) (advising that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating his claims seeking entitlement to a higher rating for his residuals of a herniated disc at L5-S1, with multiple decompressive surgeries.

II.  Increased Rating

The Veteran contends that he is entitled to a higher rating for his residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, and for his resulting radiculopathy.  Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 C.F.R. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. § 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the claim of the claim - a practice known a "staged rating."  Id. at 126.  As reflected in the captioned issues listed above, the Veteran's ratings for his residuals of a herniated disc at L5-S1, with multiple decompressive surgeries and radiculopathy of the lower extremities have already been staged by the RO, and as discussed below, further application of staged ratings are justified by the evidence of record in this case.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  See 38 U.S.C.A. §  1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Veteran bears the burden of presenting and supporting his claim for benefits.  
38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  Consequently, the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may only consider independent medical evidence in support of its findings and may not substitute its own medical opinion).

A.  Diagnostic Codes

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243, which directs VA to rate intervertebral disc syndrome (IVDS) under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the latter, the disability is rated according to the number of incapacitating episodes a person has had in the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Note (1) to DC 5243.  Under the formula, a 10 percent rating is assigned for incapacitating episodes having a total duration between 1 to 2 weeks during the past 12 months, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Otherwise, under 38 C.F.R. § 4.71a, DCs 5235 to 5243, spine disorders are to be rated under the General Rating Formula for Diseases and Injuries of the Spine on the basis of limitation of motion.  Under this diagnostic code, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine, and a 60 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  

As described above, a rating in excess of 40 percent is not available under DC 5242 absent a showing of unfavorable ankylosis.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has repeatedly recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).

Generally speaking, disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Therefore, it is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures; deformity, adhesions, defective innervation, or other pathology; or pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2010).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, and incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

In addition to considering the orthopedic manifestations of a back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this case, service connection for right lower extremity radiculopathy was granted pursuant to 38 C.F.R. § 4.124a, DC 8520.  A 10 percent disability rating was assigned, effective December 1, 2007.  In August 2010, the RO issued a rating decision increasing the rating for right lower extremity radiculopathy to 20 percent, effective August 25, 2009, and assigning a 10 percent disability rating for left lower extremity radiculopathy, effective September 28, 2009.

Peripheral neuropathy of the lower extremities is rated based on the degree of paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, DC 8520.  Under this code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve; a 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy; and an 80 percent disabling is assigned for complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  DC 8620 refers to neuritis of the sciatic nerve, while DC 8720 refers to neuralgia of the sciatic nerve. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, and sensory disturbances.  38 C.F.R. § 4.120.  The schedule of ratings does not define the terms "moderate" and "severe;" rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis," with respect to nerve injuries, indicates a degree of loss or impaired function substantially less than the type pictured for "complete paralysis" given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating to be assigned for neuralgia, usually characterized by a dull and intermittent pain of typical distribution so as to identify the nerve, will be that equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Lastly, separate ratings will be granted for scars where none of the symptomatology of the condition is duplicative or overlapping with the symptomatology of another rated condition.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  At the outset, the Board notes that the Veteran initially filed his claim for service connection for a lower back disorder in October 2006, and during the pendency of his appeal the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, DCs 7800 to 7805 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations will not be applied here.  See id.

Scars not of the head, face, or neck may be rated under DCs 7801 to 7804 (2008).  DC 7801 (2008) provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (2008).  DC 7802 (2008) provides that scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., DCs 7801, Note (1); 7802, Note (1) (2008).  

DC 7803 (2008) provides that a 10 percent rating may be granted for a superficial, unstable scar.  DC 7804 (2008) provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., DCs 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  Id., DC 7803, Note (1) (2008).  DC 7805 (2008) directs VA to rate other scars on limitation of function of the affected part.   

B.  Facts

The Veteran was provided with a VA examination in January 2007.  He described his pain as daily without flare-ups, and reported radiating pain to the lower extremities.  He described his daily back pain as ranging from 3 to 10 on a scale of 1 to 10 and reported that it was worse when he sat down or stood up, with bending, and upon getting in and out of bed.  At the time of the examination he was on a 25 pound lifting restriction.  He reported that he was no longer able to participate in sports, running, or swimming.  He also reported sleep disturbances due to back pain.

The Veteran reported three periods of incapacitation over the last year due to his back, each lasting one day in duration.  Straight leg raising was negative and the Veteran had normal light touch sensation.  His range of motion was reported as forward flexion to 65 degrees without pain; extension to 30 degrees without pain; lateral flexion to 30 degrees without pain, bilaterally; and rotation without pain to 30 degrees, bilaterally.  Repetitive motion testing revealed no further functional impairment due to pain, fatigue, incoordination or instability.  No muscle spasm, guarding, or abnormal spinal contour is noted.  The examiner determined that his gait was normal.  

The examiner noted the existed of a well-healed 3cm surgical scar with a pinhead-sized drop of clear liquid serous fluid and instructed the Veteran to inform his surgeon.  There was no erythema, heat, or tenderness.  There was purulence.

In April 2007, he was seen at the VA and assessed with sciata and degenerative disc disease, status post L5-S1 right sided decompression.  At that time the Veteran had undergone three past surgeries in February 2004, August 2006, and November 2006, and had received nerve blocks and spinal injections.  In June 2007, he reported chronic lower back pain with pain radiating down the right leg.  In July 2007, he reported that he was considering a fourth surgery after his private physician advised him to undergo lumbar disc fusion.  He also reported radiating back pain to the lower extremities, as well as numbness and tingling.  

The Veteran's private treatment records show that he had surgery in August 2007,  specifically exploration of L5 with neurolysis, a laminectomy of L5, a partial S1 foraminotomies over L4-5 and S1 nerve roots bilaterally at L5-S1, and a posterior lumbar interbody fusion and instrumented posteolateral fusion.  A post-operative MRI from September 2007 showed posterior fusion of L5-S1, an L5 laminectomy, and a disc spacer.  There was good alignment.  Treatment notes from that month show that the Veteran reported no leg pain, but did have numbness and tingling of the right toe and side of the foot.  VA treatment records from October 2007 also show that he was having no leg pain, but did have numbness and tingling of the right toe and side of the foot.  Private treatment notes from December 2007 note residual parasthesia in the lateral aspect of the right foot, but overall report that the Veteran had an excellent result from his instrumented lumbar fusion.

The Veteran was provided with a second VA examination in December 2007.  He reviewed his surgical history and the examiner noted that the Veteran had instrumentation and posterior spinal fusion with his fourth decompression surgery in August 2007.  The Veteran's symptoms of tingling and numbness were alleviated, but he reported continuing low back pain of a 7 out of 10, on a 1 to 10 scale, with daily flare-ups that required him to rest until the pain subsided.  He also reported residual numbness in the right lateral aspect of the foot.  He reported only being able to walk about 10 to 15 feet before needing to sit and was unable to drive long distances.  He was able to feed, groom, and bathe himself, but asserted that he could not engage in any kind of recreational activity because of his back pain.  He was still able to work as a police dispatcher, but will difficulty.  There was no bowel or bladder disruption.  The Veteran did not use any corrective devices such as a brace or a cane at this time, and he did not have any physician-prescribed bed rest over the previous 12 months.

Upon physical examination, the Veteran was tender to palpation over the lumbar spine.  His range of motion was as follows: forward flexion to 65 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 15 degrees bilaterally.  The Veteran reported pain throughout the entire range of motion in all motions and was not able to do repetitive range of motions secondary to the pain.  The examiner stated  that it was feasible that function would be further limited as described by the Court in DeLuca, but that it was not medically feasible to express the degree of additional limitation.    

Examination of the legs showed that the Veteran had a positive Laseague's maneuver, or straight leg raise, on the right.  Sensation was also decreased to light touch in the L5 dermatome distribution on the right.  Deep tendon reflexes were normal throughout the lower extremities.  The strength of the extensor hallucis longus muscle was decreased to 4/5 on the right.  All other muscle strength for the lower extremities was listed at 5/5.  The physician provided an assessment of status post L5-S1 decompression and posterior spinal fusion with residual L5 radiculopathy symptoms that were described as "moderate."
   
In February 2008, the Veteran stated that he still had extreme back pain that limited his lifestyle.  Private treatment notes from this month show that the Veteran reported good postoperative results until an accident where he slipped on ice and fell on his back, about three weeks prior to the appointment.  The Veteran had tenderness over the lumbar spine area and a positive straight leg raise at 90 degrees bilaterally with positive Laseague's maneuver.  There were patchy sensory changes to touch in the right lower extremity.  Sensation was intact in the left lower extremity.  There was 5/5 strength with knee flexion, knee extension, dorsiflexion, and plantar flexion bilaterally, and +2 patellar and Achilles reflexes were noted bilaterally.  The physician ordered X-rays with possible physical therapy to follow upon review.  X-rays were reviewed in May 2008, and his physician described them as "excellent," but ordered a myelogram and CT scan before proceeding further with the treatment plan.

In May 2008, VA received statements from his spouse, brother, father-in-law, and mother-in-law describing the Veteran's symptoms.  His spouse stated that his symptoms have gotten worse over the last two years, causing him to suffer from depression and lose sleep.  She also asserted that the Veteran can only sit or stand for short periods of time due to pain and numbness.  His brother described the limitations the Veteran's back pain places on his day-to-day activities, specifically in regard to his inability to play with his children.  His father-in-law and mother-in law noted that the pain and limitations seemed to become more severe after the spinal fusion surgery in August 2007.  Both statements also described the physical limitations caused by the back pain.  The Board notes that the Veteran and his family are competent to describe his symptoms and the limitations they place on his activities.  Charles v. Principi, 16 Vet. App 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

In July 2008, the Veteran had a myelography which showed a delayed fusion process or pseudoarthritis.  His private physician recommended the use of an external bone growth stimulator unit and lumbar bracing.  The physician also determined that the Veteran was unable to work at this time and noted that he would require reevaluation in October 2008.  The impression listed on the myelogram is post-operative change of the lumbosacral junction with mild bilateral neural foraminal compromise and mild central canal compromise at L4-5, secondary to mild facet joint osteoarthritis and ligamentum flavum thickening, but no disc herniation or evidence or hardware complication.  

At the time, the Veteran's private physician did not believe that the fusion operation had necessarily failed, but he did note that bone growth was delayed and that revision may be required at some point.  In October 2008, the Veteran reported using the bone growth stimulator without issue, but reported worsening back pain since his last visit.  X-rays, a CT scan, and a radioscopic bone scan were ordered for the purpose of evaluating fusion mass formation to determine whether the Veteran should be a candidate for further surgical intervention.  In December 2008, the physician determined that the studies showed no abnormal uptake in the spine, no evidence of inflammation or infection, and that bone healing was progressing with good alignment and no complications from hardware or bone graft.  The physician asserted that he believed, at that time, the Veteran had reached maximal medical improvement and would be permanently occupationally restricted to sedentary work activity with no lifting of more than 15 pounds; no continuous walking, sitting, or standing for more than two hours at a time; and frequent breaks and changes in position.  With these restrictions, his physician opined that he should be able to work a 40 hour work week.  The Veteran also reported this information at his next VA appointment in December 2008.  At that time he described his pain as ranking at an 8 on a 1 to 10 scale.  The notes indicate that the Veteran was agreeable to seeing the pain management team.  

In October 2009, the Veteran had a psychiatric examination where he also discussed his medical symptoms.  He mentioned that he suffered from constant back pain and that he had undergone 4 back surgeries.  He also reported being unable to sleep at night.  In November 2009, he reported that injections did not alleviate his pain, which he rated at a 4.

Private treatment records from January 2010 show that the Veteran complained of extreme lower back pain with numbness and discomfort in his legs and feet, bilaterally.  Upon examination, strength in the lower extremities was preserved, but there was some increased pain with strength testing.  The Veteran had positive straight leg raising with increased radicular symptoms and numbness in the lower extremities.  Deep tendon reflexes were present symmetric at the knees, diminished at the ankles, and symmetric in the S1 sensory distribution change in the bilateral lower extremity.  Range of motion was guarded in the lower extremities and there was muscular tenderness.  The assessment provided is mechanical back pain and lumbar radiculopathy in a patient with extensive surgical history at L5-S1, including attempted fusion.  A myelogram was ordered in order to further assess his radical pain, mechanical-type pain, and extensive surgical history.

In March 2010, the notes show that the myelogram and post-myelographic CT scan showed moderately severe stenosis at L4-5 with disc bulging, bilateral facet hypertrophy, and ligamentous hypertrophy, as well as some left neuroforaminal compromise.  Upon examination, the Veteran had S1 sensory changes on the right, with a noted history of significant radiculopathy, and positive straight leg raising bilaterally.  There was also some L5 changes distally in the lower extremities, but no focal weakness.  Deep tendon reflexes were present and symmetric bilaterally.  His gait was antalgic toward the right side.  Options for further treatment were discussed, and the Veteran expressed a desire to consider further surgery due to the limitations on his activity.  As such, a tentative plan was put in place to schedule a decompressive laminectomy, interbody fusion, and revision and extension of fusion to L4-5.

A May 2010 X-ray report showed post-operative changes at the posterior of L4 and L5, specifically a laminectomy defect.  In July 2010, the Veteran stated that he would be having back surgery that August, specifically L5-S1 fusion revision and fusion of L3-4. 

VA treatment notes show that the scheduled back surgery was performed in August 2010.  Accordingly, the Veteran was scheduled for another VA examination in October 2010.  The Veteran brought a copy of his operative report for review.  The examiner reviewed the Veteran's history of symptoms and treatment, including his surgical history.  The Veteran rated his pain an 8 on a scale of 1 to 10, with pain on the posterior portion of his legs bilaterally, worse on the right than left, primarily in the sciatic nerve distribution.  The pain became worse upon leg straightening and dorsiflexion of the foot.  Occasional right-side numbness was also noted.  The Veteran did report using a back brace, which helped minimally.  He asserted that he was able to walk about a quarter mile, or about 15 minutes.  He also reported significant flare-ups when required to sit, stand, walk up stairs, or bend for a prolonged period of time.  The examiner noted that the Veteran's back disorder significantly affected his activities of daily living.  At the time of the examination, the Veteran had not yet been cleared by his physician to return to work, and the examiner noted that "his condition does affect his ability to do his job secondary to his requirement for multiple operations, as well as significant pain upon performing almost any activity.  

The Veteran had not been ordered to bed rest for the past 12 months, he did not have problems with his bladder or bowel functions, and he did not have any fever or chills.

Examination of the lumbar spine revealed multiple surgical incisions which were well healed without signs or symptoms of infection.  The Veteran did have peri-incisional tenderness within the midline and along the paraspinal muscles.  Range of motion was reported as follows:  forward flexion to 45 degrees, extension to 5 degrees,  lateral flexion to 30 degrees on the right and 20 degrees on the left, and lateral rotation to 20 degrees bilaterally.  All motions were described as "irritable throughout."

The Veteran had 5/5 motor strength bilaterally for all relevant muscle groups.  Sensation was intact to light touch with regard to the L1-S1 dermatomes bilaterally.  However, he had decreased sensation in the L5 and S1 dermatomes on the right side.  He also had downgoing Babinski's sign.  Had had +2 patellar and Achilles deep tendon reflexes.  There was no clonus, and he was able to perform tandem heel-toe gait without difficulty.  Radiology reports showed that the Veteran was status post lumbar decompression and fusion, L4-5, as well as status post lumbar decompression and fusion, L5-S1.  His polyetheretherketone (PEEK) cage was in good position and good decompression was noted at both levels.

The examiner addressed the Veteran's pain, seen at every range of motion, and expressed the opinion that while it was conceivable that his pain could further limit function as described by the Court in DeLuca, it was not conceivable to attempt to express that limitation in terms of additional limitation of motion due to the lack of medical certainty.

In November 2010, a CT scan was ordered.  It showed the possibility of granulation tissue and/or epidural post-surgical soft tissue scar formation at the level of the L4 poster elements on the right.  Post-operative complex laminectomy changes versus occult bone destructive processes were noted involving the pedicle and posterior elements at L4 and the right L4-5 facet.  This was new since the previous CT scan completed in 2008.  Further work-up and evaluation was strongly recommended, to include further surgical consultation.  VA treatment notes from December 2010 show that the Veteran had a follow up appointment where he was scheduled for physical therapy 3 times a week for 4 weeks.  The possibility of further injections for pain management was also discussed.  

C.  Analysis

Based on a review of the evidence of record, the Board finds that the criteria for an initial rating higher than 10 percent is not warranted prior to August 7, 2007.  As noted above, the RO has rated the Veteran's lower back disability under DC 5243, which determines ratings for intervertebral disc syndrome.   Under that code, the Veteran may be rated according under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation.  Here, the Veteran does not qualify for a compensable rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as any possible incapacitating episodes described by the Veteran lasted for a matter of days, and the formula allows a 10 percent rating for episodes having a duration of at least one week.  It should be noted also, as stated above, that an incapacitating episode, to be defined as such, requires bed rest prescribed by a physician.  There is no evidence of physician prescribed bed rest in the record for the duration of the periods addressed in this appeal. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran is entitled to a 10 percent rating, prior to August 27, 2007, as his forward flexion, as limited by pain,  is to 65 degrees.  The Veteran is not entitled to a 20 percent rating under this formula because the evidence does not show forward flexion of 60 degrees or less, combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Here, in consideration of additional limitations due to pain, the Veteran had 65 degrees of forward flexion, a combined thoracolumbar range of motion of 215 degrees, and no indication of muscle spasm or guarding severe enough to cause an abnormal gait or spinal contour.  The January 2007 VA examination report explicitly notes that the Veteran's gait was normal.  As such, the Veteran is not entitled to a rating greater than 10 percent prior to August 27, 2007.

As noted above, the RO determined that the Veteran was entitled to a temporary total rating from August 27, 2007 to December 1, 2007.  As such, the issue of the Veteran's rating during that time period is not before the Board

As of December 1, 2007, the Veteran is entitled to a 40 percent rating.  The evidence of record shows that Veteran's condition materially changed following his August 2007 surgery.  At both the December 2007 and October 2010 VA examination, the Veteran could not exhibit thoracolumbar range of motion without the presence of pain or irritation.  Furthermore, the examiners were unable to say what additional measurable limitation of motion might result due to the disabling effects of painful motion.  Here, at both examinations, the Veteran reported significant functional limitations in his daily life, including the inability to walk more than a quarter of a mile, engage in recreational activities, or sit or stand continuously for an extended period of time.  As such, it is more likely than not that the additional limitations on his range of motion due to pain would be considerable.  Furthermore, at examination, the Veteran exhibited no motion without pain, and "a part which becomes painful on use must be regarded as seriously disabled."  38 C.F.R. § 4.40.  As such, the Board finds that the Veteran's range of motion most closely approximates the criteria for a 40 percent rating, warranted when forward flexion of the thoracolumbar spine is 30 degrees or less.

The Veteran is not entitled to a rating higher than 40 percent for his residuals of a herniated disc at L5-S1, with multiple decompressive surgeries, under either of the formulas available for rating intervertebral disc syndrome.  At both VA examinations, the Veteran explicitly asserted that he had not had any physician-prescribed bed rest over the last 12 months, such that he is not entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under General Rating Formula for Diseases and Injuries of the Spine, a rating greater than 40 percent is not warranted without unfavorable ankylosis of the thoracolumbar spine.  As noted above, ankylosis is described as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g. Colayong, 12 Vet. App. at 528.  While the Board acknowledges that the Veteran has undergone two spinal fusion procedures, resulting in limited mobility, the evidence of record does not support a finding that the Veteran's entire thoracolumbar spine is immobile, as required to support a 50 percent rating or higher under the formula.  For example, here, while the Veteran has difficulty sitting down and standing up and occasionally requires assistance getting out of bed, he is nevertheless able to accomplish these tasks.  The Board is sympathetic to the significant hardship and functional limitations experienced by the Veteran with regard to his back disability, but finds that his symptoms are most comparable to considerable degree of limitation described by the criteria for a 40 percent rating; that is, the degree of limitation of motion experienced by the Veteran with regard to his thoracolumbar spine is severe, but not approximating total immobility of the lower back.  As such, the Veteran is not entitled to a rating greater than 40 percent for his service-connected residuals of L5-S1 herniated disc with multiple decompressive surgeries, as of December 1, 2007.

Therefore, in summation, the Board finds that the Veteran is not entitled to an initial rating higher than 10 percent for residuals of L5-S1 herniated disc with multiple decompressive surgeries, prior to August 27, 2007.  However, the evidence of record shows that he is entitled to a 40 percent rating residuals of L5-S1 herniated disc with multiple decompressive surgeries, but no higher, as of December 1, 2007.

The Veteran's back disability is also productive of radiculopathy to the lower extremities.  Here, the RO granted an initial 10 percent rating for right lower extremity radiculopathy from December 1, 2007 to August 24, 2009, and a 20 percent rating for right lower extremity radiculopathy, as of August 25, 2009, under DC 8620.  The RO also granted an initial 10 percent rating for left lower extremity radiculopathy, effective September 28, 2009, under DC 8520.

As an initial matter, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  The Board must explain in its decision the diagnostic code under which the claim is evaluated, and explain any inconsistencies that result from shifting diagnostic codes throughout the adjudication process in order to avoid confusion as to the standards and criteria used to evaluate the claim.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Here, the Board finds that the Veteran should be rated under DC 8520 for both his right and left radiculopathy of the lower extremities, as he is currently diagnosed with radiculopathy, a kind of neuropathy, and not neuritis.  See, e.g. Parker v. Shinseki, No. 07-1397, 2009 WL 799548, at *3 (Vet. App. March 25, 2009) (unpublished table decision) (explaining that the diagnoses differ because neuritis entails only inflammation of a nerve, whereas neuropathy implies permanent damage to the nerve).

The Board finds that, based on the evidence of record, the Veteran is entitled a 20 percent rating for radiculopathy of the right and left lower extremities, respectively, as of December 22, 2007.  Before that date, as of February 11, 2007, he is entitled to a 10 percent rating, but not higher, for radiculopathy of the right and left lower extremities, respectively, under DC 8520.

At the Veteran's January 2007 VA examination (which was prior to his separation form service), the examiner noted a history of radiating pain to the lower extremities, temporarily relieved immediately following surgery.  The Veteran also continuously reported radiating pain, numbness, and tingling of either the bilateral or right lower extremity throughout 2007.  See April 2007, June 2007, July 2007, and October 2007 VA treatment records; September 2007 and December 2007 private treatment records.  In April 2007, the Veteran received a diagnosis of sciata, and in December 2007 his private physician noted residual parasthesia in the lateral aspect of the right foot.  Therefore, as the Veteran's radiating pain was first noted at the January 2007 VA examination, and was confirmed by the other evidence of record during that period, the Board finds that entitlement arose as of the day following his separation from service, i.e., on February 11, 2007.  See 38 C.F.R. § 3.400.  

As the Veteran's symptoms consist only of intermittent pain, numbness, and tingling, the Board finds that he is entitled to a 10 percent rating for each lower extremity, and no higher, prior to December 22, 2007.   Although the Board notes that it is permissible to assign a 20 percent rating for sensory involvement, the facts here do not present the sort of case that would justify a finding that the Veteran's incomplete paralysis of the sciatic nerve is moderate.  For instance, his complaints of pain were not consistent.  The only consistent symptoms listed were numbness and tingling.  As such, the Veteran's symptoms prior to December 22, 2007, in direct comparison to his symptoms as of that date, justify a 10 percent rating for each lower extremity only. 

As of December 22, 2007, the Veteran is entitled to a 20 percent rating radiculopathy of each lower extremity.  At the December 2007 VA examination, the Veteran's symptoms had worsened such that he had decreased sensation and slight weakness on the right.  Overall, the examiner diagnosed him with moderate radiculopathy symptoms.  The Veteran continued to show signs of sensory changes, complaints of bilateral numbness and discomfort in the legs and feet, and, on one occasion, guarded motion.  See January 2008, February 2008, and March 2010 private treatment records; October 2010 VA examination.  In March 2010, the Veteran's private physician described his history of radiculopathy as "significant."  In consideration of the site of the disability, relative impairment and motor function, trophic changes, and sensory disturbances, the Board finds that the Veteran's symptoms more closely approximate a 20 percent rating for radiculopathy of each lower extremity.  Any muscle weakness noted appear to be mild, and the Veteran's reflexes are largely intact.  Guarding was only noted on one occasion.  There are no symptoms of trophic changes.  The majority of the Veteran's symptoms are sensory: pain, numbness, and tingling.  As such, the Board finds that the Veteran is not entitled to a 40 percent rating for radiculopathy of either lower extremity.

Lastly, the Board notes that the Veteran has consistently reported more frequent and severe symptomatology in regard to his radiculopathy of the right lower extremity.  However, the overall picture presented upon review of the totality of the evidence is more constant symptoms of right side radiculopathy with intermittently reported flare-ups of left side radiculopathy, ultimately, as described by medical professionals, with similarly severe symptomatology.  The Board acknowledges that the Veteran's symptoms are slightly more severe on his right side, but nevertheless finds that they are within the range of symptoms best described as moderate such that an assignment of a 20 disability rating is proper for each lower extremity.    

The Board also notes that the October 2010 VA examiner found multiple surgical incisions that exhibited peri-incisional tenderness within the midline and along the paraspinal muscles.  Therefore, the Veteran is entitled to a 10 percent rating under DC 7804 as of October 23, 2010.  38 C.F.R. § 3.400.  Although the January 2007 VA examiner noted the existence of a well-healed 3centimeter surgical scar with a pinhead-sized drop of clear liquid serous fluid, this finding does not correlate to any limitation of function or disability described by the rating code, and, furthermore, appears to have been asymptomatic and transient as it is not discussed in his contemporaneous VA or private treatment records.

Additionally, although the Board acknowledges that the October 2010 VA examiner did not provide the total surface area of the scar, the rating code requires, minimally,  deep scarring totaling an area of 77 centimeters before a 20 percent rating can be assigned.  Here, the January 2007 VA examiner noted a 3 centimeter scar, indicating that his scars are of a small size.  As there is such a large discrepancy between the size of the scars generated by the Veteran's back surgery and the criteria for a 20 percent rating, the Veteran is not entitled to a 20 percent rating for scars.  Similarly, although a November 2010 CT scan showed possible epidural post-surgical soft tissue scar formation, there is no indication that this scar could reasonably be considered within the possible range of surface area that would entitle the Veteran to a 20 percent rating under the regulations governing ratings for skin disorders.   

Additionally, as provided in DC 5242, the Board has considered whether an additional rating is available based on degenerative arthritis of the spine under DC 5003.  However, a separate rating for arthritis of the spine is not warranted in this case.  Indeed, to grant such an additional rating would violate the law against pyramiding, which specifically states that the evaluation of the same manifestations under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  Here, the arthritis code directs that the disability be rated based on the particular limitation of motion codes.  Only if the disability does not warrant a rating under those codes is a rating solely for arthritis appropriate.  As explained above, the Veteran's limitation of motion has been found to be compensable, as staged, at the 10 percent level and a 40 percent level under DC 5243.  Therefore, a separate rating based on arthritis is not warranted.



D.  Extraschedular Consideration

The rating schedule represents as far as is practicable the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's lower back disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  DC 5243 contemplates pain and limited motion, DC 8520 contemplates symptoms such as decreased sensation, weakness, pain, numbness, and tingling, and DC 7804 contemplates a painful scar, to include the sort of occupational and recreational impairment described by the Veteran.  Therefore, the Board finds that the rating criteria reasonably describe his disability and referral for consideration of an 

extraschedular rating is not warranted in this case. 


ORDER

Entitlement to an initial rating greater than 10 percent for residuals of L5-S1 herniated disc with multiple decompressive surgeries, prior to August 27, 2007, is denied.

Entitlement to a 40 percent rating for residuals of L5-S1 herniated disc with multiple decompressive surgeries, as of December 1, 2007, is granted.

Entitlement to an initial 10 percent rating for right lower extremity radiculopathy, as of February 11, 2007 and prior to December 22, 2007, is granted.

Entitlement to an initial 10 percent rating for left lower extremity radiculopathy, as of February 11, 2007 and prior to December 22, 2007, is granted.

Entitlement to a 20 percent rating for right lower extremity radiculopathy, as of December 22, 2007, is granted.  

Entitlement to a 20 percent rating for left lower extremity radiculopathy, as of December 22, 2007, is granted.  

A separate 10 percent evaluation under DC 7804, and not higher, for the Veteran's surgical scars, is granted, as of October 23, 2010. 


REMAND

Unfortunately, a remand is required before the Board can adjudicate the issue of entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran has consistently asserted that he is unable to work due to his service-connected condition.  Although he was previously cleared for sedentary work in December 2008, the record shows that he subsequently underwent a fifth surgery.  After that surgery, the October 2010 VA examiner noted that "his condition does affect his ability to do his job secondary to his requirement for multiple operations, as well as significant pain when performing almost any activity."

The Board acknowledges that entitlement to a TDIU was denied by a rating decision dated January 2009.  Significantly, however, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's claim for compensation benefits should be developed and addressed on remand.  On remand, the AOJ should address whether a TDIU is warranted.  For the purpose of clarity upon remand, this issue has been separately captioned on the title page above.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with an appropriate VA examination.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Based on the examination and review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities (major depression, bilateral radiculopathy to the lower extremities, residuals of an L5-S1 herniated disc with multiple decompressive surgeries, chronic residuals of right ankle sprain, tinnitus, right knee degenerative arthritis, and essential hypertension) render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by his nonservice-connected disabilities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Read the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered or impermissible factors are considered.  

3.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


